Exhibit 10.17
Execution Version
First Amendment to Credit Agreement
     This First Amendment to Credit Agreement (this “Amendment”) dated as of
February 17, 2010, is by and between Bank of the West (the “Bank”) and IXYS
Corporation, a Delaware corporation (the “Borrower”).
Recitals:
     A. The Bank and the Borrower are party to that certain Credit Agreement,
dated as of November 13, 2009 (the “Existing Credit Agreement” and, as further
amended from time to time, the “Credit Agreement”).
     B. The Borrower has requested that the Bank amend the provisions of the
Existing Credit Agreement as provided herein on and subject to the terms and
conditions set forth herein. The Bank is willing to agree to the requests of the
Borrower, but only on the terms and conditions set forth herein.
Agreement:
     Now, Therefore, in consideration of the premises and the mutual covenants
and conditions contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby specifically acknowledged, the
parties hereby covenant and agree as follows:
     1. Definitions; References; Interpretation.
     (a) Unless otherwise specifically defined herein, each capitalized term
used herein (including in the Recitals hereof) that is defined in the Existing
Credit Agreement shall have the meaning assigned to such term in the Existing
Credit Agreement.
     (b) Each reference to “this Agreement,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Existing Credit
Agreement, and each reference to “the Credit Agreement” and each other similar
reference in the other Loan Documents, shall from and after the date of this
Amendment, refer to the Existing Credit Agreement, as amended hereby. This
Amendment is a Loan Document.
     2. Amendment to Section 5.2(i) of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, Section 5.2(i) of the Existing Credit Agreement
is amended as of the Amendment Effective Date (as hereinafter defined) to read
in full as follows:

  (i)   (a) As at the end of the fiscal quarter ending December 31, 2009, a
minimum Effective Tangible Net Worth of at least $160,000,000.00; (b) as at the
end of the fiscal quarter ending March 31, 2010, a minimum Effective Tangible
Net Worth of at least $140,000,000.00; and (c) for each fiscal quarter ending
after March 31, 2010, a minimum Effective Tangible Net Worth of at least
$140,000,000.00 plus 50% of the Borrower’s

 



--------------------------------------------------------------------------------



 



      positive net income earned in each fiscal quarter ending on or after
June 30, 2010. For the purposes of this covenant, for the fiscal quarter ending
March 31, 2010, if there is a decrease in the Accumulated Foreign Exchange
Currency Translation Adjustments in the Borrower’s Accumulated Other
Comprehensive Income (as such terms are used in the Borrower’s 10K or 10Q, as
applicable), the amount of such decrease in Accumulated Foreign Exchange
Currency Translation Adjustments shall be added to the Borrower’s stated net
worth in the calculation of Effective Tangible Net Worth.

     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank as follows:
     (a) No Event of Default or event that, with the giving of notice or the
passage of time, or both, would be an Event of Default has occurred and is
continuing (or would result from the amendment of the Existing Credit Agreement
contemplated hereby).
     (b) The execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person in order to be effective and enforceable.
     (c) On and as of the date of this Amendment, all representations and
warranties of the Borrower contained in the Existing Credit Agreement and in
each other Loan Document are true and correct in all material respects (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they are true and correct as of such earlier date).
     4. Conditions of Effectiveness.
     (a) The Amendment shall become effective as of the date first set forth
above (the “Amendment Effective Date”) upon the satisfaction of all of the
following conditions:
     (i) The Borrower shall have delivered to the Bank an original of this
Amendment duly executed by the Borrower;
     (ii) each of the representations and warranties of the Borrower in
Section 3 of this Amendment shall be true, correct and accurate as of the date
of this Amendment; and
     (iii) unless waived by the Bank in the Bank’s sole discretion, the Bank
shall have received in immediately available funds all fees, costs and expenses
(including, without limitation, the reasonable fees, costs and expenses of
counsel to the Bank) incurred by the Bank connection with the transactions
contemplated by the Loan Documents and reimbursable to the Bank or directly
payable by the Borrower pursuant to the terms of the Existing Credit Agreement.
     (b) Except as expressly amended pursuant hereto, the Existing Credit
Agreement and each of the other Loan Documents shall remain unchanged and in
full force and effect and are hereby ratified and confirmed in all respects, and
the Collateral described in the Loan Documents shall continue to secure the
Obligations.

-2-



--------------------------------------------------------------------------------



 



     5. General Provisions.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties to the Credit Agreement and their respective successors and assigns.
     (b) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original sent by facsimile or electronic
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the Bank of an electronically or telecopier facsimile document
purportedly bearing the signature of the Borrower and shall bind the Borrower
with the same force and effect as the delivery of a hard copy original.
     (c) This Amendment contains the entire and exclusive agreement of the
parties to the Credit Agreement with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto. This Amendment may not be amended except in accordance with the
provisions of the Credit Agreement.
     (d) Section 8 of the Existing Credit Agreement is incorporated herein by
this reference and made applicable as if set forth herein in full.
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have as of the date first written
above duly executed this First Amendment to Credit Agreement.

                  Bank:    
 
                Bank of the West    
 
           
 
  By:
Name:   /s/ Dirk Price
 
Dirk Price    
 
  Title:   Vice President    
 
                Borrower:    
 
                IXYS Corporation    
 
           
 
  By:
Name:   /s/ Uzi Sasson
 
Uzi Sasson    
 
  Title:   Chief Financial Officer and Secretary    

 